Citation Nr: 0603778	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-18 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Evaluation of asthma, currently rated as 30 percent 
disabling.

3.  Evaluation of migraine and tension headaches, currently 
rated as 10 percent disabling.

4.  Evaluation of Raynaud's phenomenon with cold induced 
urticaria, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
December 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In this decision, the RO granted 
service connection for asthma, migraine/tension headaches, 
and Raynaud's "phenomenon" (with cold induced urticaria).  
The asthma was initially rated as 30 percent disabling, the 
migraine/tension headaches were evaluated as 10 percent 
disabling, and the Raynaud's syndrome was found to be 
noncompensable.  The veteran appealed these evaluations.  
This decision also denied service connection for a bilateral 
knee disability.  During the pendency of this appeal, the 
veteran changed her residency to the State of Colorado.  Her 
claims file was subsequently transferred to the jurisdiction 
of the RO in Denver, Colorado.

The record establishes that the AOJ failed to date stamp the 
substantive appeal, thus preventing a review of the 
timeliness of the documents.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran suffers 
with a chronic disease of the knees, or chronic residuals of 
an in-service knee injury.  

2.  The evidence does not establish that the veteran's asthma 
has resulted in a FEV-1 of 55 percent of predicted or less, a 
FEV-1/FVC of 55 or less, monthly visits to a physician for 
treatment of exacerbations, or intermittent courses of 
systemic corticosteroids.

3.  The evidence does not establish that the veteran's 
migraine/tension headaches have resulted in characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.

4.  The evidence does not establish that the veteran's 
Raynaud's phenomenon with urticaria has resulted in 
characteristic attacks occurring one to three times a week.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred as a result 
of, or aggravated by, military service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  The criteria for an evaluation in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.59, 4.71, 4.97, Diagnostic Code 6602 (2005).  

3.  The criteria for an evaluation in excess of 10 percent 
for migraine and tension headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.124a, Diagnostic Code 8100 
(2005).  

4.  The criteria for a compensable evaluation for Raynaud's 
phenomenon with cold induced urticaria have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, Diagnostic 
Code 7117 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim. 

VA satisfied this duty by means of a letter to the appellant 
issued in April 2004.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to 
service connection for her bilateral knee disability and 
increased evaluations for her asthma, headaches, and 
Raynaud's syndrome.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  A Statement of 
the Case (SOC) issued in May 2003 and Supplemental Statement 
of the Case (SSOC) issued in May 2005 informed her of the 
applicable law and regulations, the evidence reviewed in 
connection with her claim by VA, and the reasons and bases 
for VA's decision.  The RO initially denied these claims by 
rating decision of December 2001.  The VCAA notification of 
April 2004 was issued after to this initial adverse decision.  
However, this procedural defect was corrected by the RO as it 
readjudicated these claims in the subsequent SSOC of May 
2005.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in August 2001.  
This examination noted the veteran's medical history, 
findings on examination, and the appropriate diagnoses and 
opinions.  Therefore, it is adequate for VA purposes.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran's service and VA treatment records have been 
obtained and incorporated into the claims file.  These are 
the only medical records identified by the veteran as 
pertinent to her current claims.  Therefore, development for 
additional medical records is not warranted.  The veteran was 
offered the opportunity to present oral testimony at a 
hearing before VA on the Substantive Appeal (VA Form 9) 
presented in July 2003.  She declined this opportunity.  
Based on the above analysis, the Board concludes that all 
pertinent evidence (reasonably obtainable) regarding the 
issue decided below has been obtained and incorporated into 
the claims file. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

A review of the service medical records indicates that the 
veteran was involved in an automobile accident in July 1983.  
She complained of painful and swollen knees.  On examination, 
there was limited motion and edema in the right knee.  In 
August 1993, the veteran was seen with complaints of 
bilateral knee pain and swelling.  On examination, the 
veteran walked with a slight limp with positive findings for 
edema, warmth, and effusion.  The assessment was 
patellofemoral syndrome.  The veteran was given a 
comprehensive military medical examination in August 1994.  
Her lower extremities were found to be normal.  

She was given a military separation examination in May 2001.  
The veteran did not report any prior medical history of 
chronic knee problems.  She did report a medical history of 
frequent/severe headaches, asthma, and shortness of breath.  
On examination, her lungs, chest, vascular system, 
skin/lymphatic system, and lower extremities were normal.  

In August 2001, the veteran was afforded a VA compensation 
examination.  She noted a history of bilateral knee 
contusions that occurred in 1983.  The veteran denied any 
current symptoms regarding her knees.  She reported cold and 
exercise induced dyspnea, and a grass allergy.  Her running 
was reportedly limited to one-half mile because of wheezing.  
She used an inhaler to treat her asthma.  She noted a history 
of Raynaud's disease that resulted in discoloration of her 
fingertips and toes whenever she was exposed to colder 
temperatures.  She denied that her cold exposure resulted in 
arthralgias.  The veteran asserted that her "cold hives" 
occurred approximately five times a year.  These symptoms 
would resolve as soon as the veteran could warm herself up, 
such as sitting in a sauna.  The veteran complained of 
migraine headaches that occurred approximately six times a 
year and lasted from one to 12 hours.  These headaches were 
described as pounding and were associated with nausea and 
vomiting.  She claimed to be unable to function during these 
headaches.  She also complained of tension headaches that 
occurred approximately every other day and could last up to 
four hours.  The veteran reported that these headaches 
usually responded to the use of medication.  

On examination, the veteran was pleasant and in no acute 
distress.  Her lower extremities had no edema.  Her knees 
were not tender and had no swelling or instability.  Range of 
motion in the knees was found to be normal at 145 degrees 
flexion and 0 degrees extension.  Examination of the 
fingertips and toes revealed no abnormalities and capillary 
refill was normal.  A chest X-ray was negative.  

A pulmonary function test (PFT) was provided to the veteran.  
Pre-bronchodilator testing revealed FEV-1 was 62 percent of 
predicted (predicted = 2.68, actual = 1.66) and FEV-1/FVC was 
81.  Post-bronchodilator testing revealed FEV-1 was 67 
percent of predicted (predicted = 2.68, actual = 1.79) and 
FEV-1/FVC was 86.  

The diagnoses were "no evidence of chronic knee problems at 
this time," asthma with small airway disease on PFT, 
Raynaud's phenomenon, migraine/tension headaches, and cold 
induced urticaria.  

Post-service military treatment records report treatment for 
sinusitis in April 2002 and conjunctivitis in June 2003.

The veteran has contended that she should be entitled to a 30 
percent evaluation for her migraine headaches as these occur 
four to five times a week.  Regarding her Raynaud's 
phenomenon, she has asserted that she cannot be in a room 
with air conditioning.  


Service Connection for a Bilateral Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The service records indicate that the veteran sustained 
injuries to her knees in 1983 and suffered with 
patellofemoral syndrome in 1993.  However, there are no other 
complaints of a chronic knee problem during active service.  
Her military separation examination in May 2001 and her VA 
compensation examination in August 2001 both found the lower 
extremities and knees to be normal.  While the veteran has 
alleged that she has received ongoing treatment for a chronic 
knee disability from her military healthcare providers, both 
during and after her active service, the records do not 
confirm such treatment.

While the veteran, as a lay person, is competent to report 
injuries and symptoms; she is not competent to provide 
evidence on diagnosis or etiology of a disease or chronic 
disability.  See Espiritu, supra.  The August 2001 examiner, 
after a review of the veteran's medical history and 
examination of the knees, found that no current chronic 
disease or disability currently exists in these joints.  The 
veteran's lay evidence recorded at the time of the May and 
August 2001 examinations corroborates the August 2001 
examiner's opinion.  In May 2001, the veteran did not report 
any chronic problems with her knees and in August 2001 
indicated that she had no chronic problems of pain and 
swelling associated with these joints.  

In sum, the probative evidence does not establish that the 
veteran incurred or aggravated a chronic disease, or chronic 
residuals from an injury that is associated with the knees.  
As there is no current chronic disease or disability 
associated with the knee joints, service connection cannot be 
awarded.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
The appellant may be of the belief that she is entitled to 
some sort of benefit simply because he had a disease or 
injury while on active service.  That, of course, is 
mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Evaluation of Asthma

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The veteran's asthma is currently evaluated as 30 percent 
from February 1, 2002 under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.97, Diagnostic Code (Code) 6602.  
Under these criteria, FEV-1 of 56 to 70 percent of predicted, 
or: FEV-1/FVC of 56 to 70 percent, or; daily inhalational or 
oral bronchodilator therapy, or; inhalational anti-
inflammatory medication; is to be evaluated as 30 percent 
disabling.  For a 60 percent evaluation, the evidence must 
show FEV-1 of 40 to 55 percent of predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

The only PFT conducted in recent years was that provided by 
the VA examination in August 2001.  At its worst, FEV-1 was 
62 percent of predicted and FEV-1/FVC was 81.  The veteran's 
test results indicate that her asthma is not entitled to an 
evaluation in excess of 30 percent disabling.  That is, FEV-1 
was substantially better than 55 percent of predicted and 
FEV-1/FVC score was substantially better than 55 percent.  
There is no lay or medical evidence that the veteran's asthma 
required at least monthly visits to a physician for care of 
an exacerbation or intermittent courses of systemic 
corticosteroids.  In fact, the recent in-service and post-
service military records are silent for any treatment of 
asthma.  

In sum, the probative evidence does not establish that the 
veteran's asthma warrants an evaluation in excess of 30 
percent disabling under the criteria at Code 6602.  
Furthermore, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1998).




Evaluation of Headaches

The veteran's headaches are currently evaluated as 10 percent 
from February 1, 2002 under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.124a, Diagnostic Code (Code) 
8100.  Under these criteria, characteristic prostrating 
attacks averaging one in two months over the last several 
months are to be evaluated as 10 percent disabling.  A 30 
percent evaluation requires characteristic prostrating 
attacks occurring on an average once a month over last 
several months.

The veteran apparently claimed that she should receive a 
higher evaluation for her headaches based on their frequency.  
However, the criteria at Code 8100 require not just frequent 
attacks, but that these attacks be "prostrating."  In 
recent years, there has been little treatment by healthcare 
professionals of the veteran's headaches.  In June 2001, she 
complained of a headache, but this was noted to be a 
"frontal" headache associated with her sinuses.  There was 
no indication that this headache had left her prostrated or 
interfered with her economic adaptability.  There are no 
post-service treatment records discussing her headaches.

At her VA examination in August 2001, the examiner indicated 
that she had headaches every other day.  However, these 
headaches were characterized as "tension" headaches and did 
not leave her prostrated.  Prostrating type headaches were 
reported to happen six times a year.  While the veteran has 
presented lay evidence of more frequent headaches, she has 
not described these more frequent headaches as leaving her 
prostrated or in any way significantly interfering with her 
economic adaptability.  Under the circumstances, both the 
medical and lay evidence does not establish prostrating 
attacks averaging once a month.  Therefore, a higher 
evaluation is not warranted for the veteran's headaches under 
Code 8100.  Furthermore, the condition has not significantly 
changed and a uniform rating is warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1998).




Evaluation of Raynaud's Phenomenon with Urticaria

The veteran's Raynaud's phenomenon with urticaria is 
currently evaluated as noncompensable from February 1, 2002 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.104, Diagnostic Code (Code) 7117.  Under these criteria, 
a 10 percent evaluation requires characteristic attacks 
occurring one to three times a week.

The only abnormality associated by the veteran and her 
examiners with her Raynaud's phenomenon is urticaria.  In 
August 2001, she reported five episodes a year.  Under the 
criteria at Code 7117, this level of occurrence does not 
warrant a compensable evaluation.  He lay evidence has not 
indicated that the number of occurrences of this urticaria 
has increased since August 2001.  Instead, she has made vague 
references to this phenomenon happening when exposed to air 
conditioning, but has not reported the number of occurrences 
per week, even after she has been provided with the 
diagnostic criteria evaluating this disorder.  In addition, 
examination of the veteran in May and August 2001 found no 
chronic abnormalities associated with the skin.  Therefore, a 
compensable evaluation under the diagnostic criteria 
evaluating skin diseases at 38 C.F.R. § 4.118 is not 
warranted.  Furthermore, the condition has not significantly 
changed and a uniform rating is warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1998).

Conclusion

The preponderance of the evidence is against the award of 
service connection for a bilateral knee disability; and 
higher evaluations for her service-connected asthma, 
migraine/tension headaches, and Raynaud's phenomenon with 
urticaria.  While the veteran is competent to report her 
symptoms, the lay evidence and medical findings do not 
support higher evaluations.  The Board finds that the 
examination reports and diagnostic tests prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment 
than the appellant's statements.  To the extent that the 
appellant described more severe symptomatology associated 
with her service-connected disabilities, her lay evidence is 
not credible.  See Washington v. Nicholson, slip op. 03-1828 
(U.S. Vet. App. Nov. 2, 2005); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  To this extent, the preponderance of the 
evidence is against the claims for service connection and 
higher evaluations, and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to an increased evaluation for asthma is denied.

Entitlement to an increased evaluation for migraine/tension 
headaches is denied.

Entitlement to an increased evaluation for Raynaud's 
phenomenon with cold induced urticaria is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


